Case 1:20-cv-00279-MAC-KFG Document 8 Filed 10/27/20 Page 1 of 2 PageID #: 120




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 DANIEL THOMASON SMITH,                            §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §   CIVIL ACTION NO. 1:20-CV-279
                                                   §
 WARDEN FCC BEAUMONT,                              §
                                                   §
                 Respondent.                       §

       MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Daniel Thomason Smith, proceeding pro se, filed this petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F.

 Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

 applicable laws and orders of this court.

          The magistrate judge has submitted a Report and Recommendation of United States

 Magistrate Judge concerning the petition. The magistrate judge recommends the petition be

 dismissed.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. Petitioner filed objections to the

 Report and Recommendation. The court must therefore conduct a de novo review of the

 objections in light of the pleadings and the applicable law.

          Petitioner challenges several criminal convictions.      The magistrate judge correctly

 concluded that as petitioner’s grounds for review are not based on a retroactively applicable

 Supreme Court decision that establishes he may have been convicted of a nonexistent offense, he

 may not assert his grounds for review in a petition filed pursuant to Section 2241. Reyes-Requena

 v. United States, 243 F.3d 893, 894 (5th Cir. 2001).
Case 1:20-cv-00279-MAC-KFG Document 8 Filed 10/27/20 Page 2 of 2 PageID #: 121



                                             ORDER

        Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

 ADOPTED. A final judgment shall be entered dismissing the petition.



          Signed this date
          Oct 27, 2020




                                                2
